       Case 1:19-cr-00115-RT Document 1 Filed 08/23/19 Page 1 of 6     PageID #: 1
           OR       n i \f
                                                                     FILED IN THE
                                                            UNITED STATES DISTRICT COURT
ct                                                               DISTRICT OF HAWAII
     KENJI M.PRICE #10523
     United States Attorney                                        AUG 2 3 2019
     District of Hawaii                                     at ^ o'clock and  min. A M
                                                                 SUE BEITIA, CLERK
                                                                                      4T
     MICHAEE D. NAMMAR
     Chief, Criminal Division

     MICHAEL F. AEBANESE #9421
     Assistant U.S. Attorney
     Room 6-100,PJKK Federal Building
     300 Ala Moana Boulevard
     Honolulu, Hawaii 96850
     Telephone:(808)541-2850
     E-mail: michael.albanese@usdoj.gov

     Attorneys for Plaintiff
     UNITED STATES OF AMERICA


                      IN THE UNITED STATES DISTRICT COURT


                               FOR THE DISTRICT OF HAWAII


                                                      CR19 n0115 RT
     UNITED STATES OF AMERICA,                 CR. NO.


                           Plaintiff,          INFORMATION


         vs.                                   [18U.S.C. §371]

     MICHAEE BRITTAIN (01),
     DANIEL ROSE (02),
     EEL ANN MIYAMURA (03),
     RUSSELL YAMANOHA (04),

                           Defendants.



                                        INFORMATION
  Case 1:19-cr-00115-RT Document 1 Filed 08/23/19 Page 2 of 6           PageID #: 2




The U.S. Attorney charges:
                                     Conspiracy
                                  (18U.S.C. §371)

      From a precise earlier date unknown, but by January 26,2015, and

continuing through on or about January 30, 2015,in the District of Hawaii and

elsewhere, MICHAEL BRITTAIN,DANIEL ROSE,LEE ANN MIYAMURA,

and RUSSELL YAMANOHA,the defendants, did knowingly conspire with each

other, and with other persons both known and unknown to the U.S. Attorney, to

commit offenses against the United States, namely,to make and cause to be made

false entries in records required to be kept by a labor union, a violation of Title 29,

United States Code, Section 439(c).

                        Manner and Means ofthe Conspiracy

      The defendants were members or employees ofthe International

Brotherhood of Electrical Workers, Local 1260("Local 1260"), a labor

organization engaged in an industry affecting commerce within the meaning of

Title 29, United States Code, Sections 402(i) and 402(j). Local 1260 was a

signatory to contracts with employers including utility companies, broadcast and

telecommunications companies, and construction companies. Local 1260 was

divided into nine units located in the State of Hawaii and the Territory of Guam.

      In January 2015,the defendants and others agreed to falsify the results of a

Local 1260 vote on a resolution to increase the dues of its members. The
   Case 1:19-cr-00115-RT Document 1 Filed 08/23/19 Page 3 of 6            PageID #: 3




defendants traveled to Guam to attend a Unit 9 membership meeting, during which

the Unit 9 members would vote on the resolution. The resolution proposed an

increase to the dues for all Local 1260 members,including those in the State of

Hawaii. The defendants met in a hotel conference room before the election and

prepared fake ballots with "yes" votes, making it appear as if members had voted

in favor ofthe resolution. They then worked together to replace the real ballots

voted by the Unit 9 members with the fake ballots prepared by the defendants.

      Defendants knew that the use offake ballots would result, and did result, in

a false tally indicating that the resolution had passed. Based on a counting ofthe

fake ballots, the official tally sheet for the Unit 9 election recorded that the dues

increase resolution had passed. The Unit 9 and Executive Board meeting minutes

and the union's Bylaws reported that the resolution to increase the dues had

passed. The meeting minutes and Bylaws falsely represented that the resolution

had passed after an election had been conducted in a fair and impartial manner,

based on the votes of members, whereas in fact and as the defendants knew,these

entries were based upon an election that had been rigged.
  Case 1:19-cr-00115-RT Document 1 Filed 08/23/19 Page 4 of 6         PageID #: 4




                                    Overt Acts


      In furtherance ofthe conspiracy, and to effect the objects thereof, the

conspirators committed various overt acts in the District of Hawaii and elsewhere,

including the following:

      1.    On or about January 26,2015, MICHAEL BRITTAIN,DANIEL

ROSE,LEE ANN MIYAMURA,RUSSELL YAMANOHA,and others flew from

Honolulu to Guam.


      2.    During the morning of January 29,2015, MICHAEL BRITTAIN,

DANIEL ROSE,LEE ANN MIYAMURA,RUSSELL YAMANOHA,and others

met in a conference room at the Guam Hilton and prepared fake ballots.

      3.    On January 29, 2015, MICHAEL BRITTAIN,LEE ANN

MIYAMURA,RUSSELL YAMANOHA,and others traveled to the Local 1260

Unit 9 membership meeting in one vehicle.

      4.    On January 29, 2015,DANIEL ROSE drove separately from the hotel

to the membership meeting.

      5.    On January 29, 2015,LEE ANN MIYAMURA and MICHAEL

BRITTAIN helped check members in at the meeting.

      6.    On January 29, 2015, while the Local 1260 Unit 9 membership was

casting its ballots, DANIEL ROSE hid outside in a vehicle.
  Case 1:19-cr-00115-RT Document 1 Filed 08/23/19 Page 5 of 6        PageID #: 5




      7.     On January 29, 2015, after the voting was closed, MICHAEL

BRITTAIN went to the vehicle in which DANIEL ROSE was hiding, and handed

ROSE an envelope containing the real ballots cast by Unit 9 members.

      8.     On January 29, 2015,DANIEL ROSE gave MICHAEL BRITTAIN

an envelope containing the fake ballots that the defendants and others had checked

offthat morning.

      9.    On January 29,2015, MICHAEL BRITTAIN replaced actual ballots

with fake ballots.


      9.     On January 29,2015,DANIEL ROSE disposed ofthe real ballots

voted by Unit 9 members in a park next to a Guamanian hotel.

      10.    On January 30, 2015, MICHAEL BRITTAIN,DANIEL ROSE,LEE

ANN MIYAMURA,RUSSELL YAMANOHA,and others flew firom Guam to

Honolulu.
   Case 1:19-cr-00115-RT Document 1 Filed 08/23/19 Page 6 of 6         PageID #: 6




      All in violation of Title 18, United States Code, Section 371.

      DATED; Honolulu, Hawaii,                          2019.


KENJI M.PRICE
United States Attorney
District of Hawaii




MICHAEL D. NAMMAR
Chief, Criminal Division




MICHAEL F. ALBANESE
Assistant U.S. Attorney




United States v. Michael Brittain, et al.
Information
Cr. No.
